DETAILED ACTION
This office action is in response to the AFCP 2.0 filed January 12, 2022. 
The amendments of claim 1 and the cancellation of claim 5 are acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding Barton not specifically disclosing the dome-shaped elevations are persuasive, as it seems that even though the cross-sectional view of Barton seems to show a dome-shaped elevation, this is actually a cross-shaped elevation (see Figs. 3-4).  Consequently, the finality of the previous action is withdrawn. However, in light of the new reference Weiler (US 6,571,971), the claims are finally rejected below. 
Applicant’s arguments regarding that it would not be obvious to modify Brandenburger to include a plurality of ports as disclosed by Hansen, as an ordinary artisan would have understood that one could easily extract or introduce through a single puncture point is not persuasive. Hansen specifically discloses having multiple ports on a septum and even that an infusion container has three puncture points – for introducing substances and extracting contents. While Applicant may not see this as beneficial, because there is an alternative (having one point instead of many), one of ordinary skill would have understood that multiple puncture points used for different purposes also would be an improvement in certain situations, especially in light of Hansen’s disclosure (see col. 1, l. 66-col. 2, l. 4). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 8-14, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Branderburger et al. (US 2008/0009783) in view of Hansen (US 4,501,372) and further in view of Weiler (US 6,571,971).
Regarding claim 1, Branderburger discloses a connector for a medical package containing a liquid (see Fig. 1), said connector comprising: a lower part 1, which has a connecting piece 5 for a container of the medical package (see Abstract), and a passage 2, a septum 11, which closes the passage of the lower part (see Fig. 1), and an upper part 3 which is placed on the lower part and is provided with a cap 8 that covers the septum and can be broken off (see para. 32), wherein the septum has, on a top side thereof, a port 13 (see Fig. 1, para. 33)for a spike and/or a needle, wherein the port leads into the lower part (see Fig. 1, such as the passage leads downward, to a lower part).
	Branderburger does not disclose a plurality of ports configured as elevations for a spike and/or for a needle, wherein the ports on the top side of the septum are configured as dome-shaped elevations.
	Hansen discloses a plurality of ports 15, 16, 17 in a septum, wherein the ports are uniform and all allow for puncture point of a needle (see Figs. 3-5; col. 1, ll. 14-16, 58-60; col. 1, l. 66-col. 2, l. 4) either for extraction or introduction through puncture point. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the ports of Branderburger to include a plurality of ports that are similarly designed for puncture point of a needle, as disclosed by Hansen, in order to allow for either extraction or introduction through the puncture point. 
	Weiler discloses a septum 24 wherein the septum has, on a top side thereof, a port 46 configured as a dome-shaped elevation for a needle 80, wherein the port leads to a lower part of the septum (see Figs. 4-5). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the ports of Branderburger and Hansen each configured as a dome-shaped elevation for a needle, wherein the port leads into the lower part of the septum, as disclosed by Weiler, in order to help guide the needle through the septum (see Weiler, col. 3, ll. 56-61) as well as to indicate to the needle where each port is via the elevation.
	Regarding claim 2, teachings of Branderburger, Hansen, and Weiler are described above and Branderburger further discloses wherein, after the cap has been broken off, the top side of the septum is accessible (see Fig. 1, para. 15, para. 38) and is capable of being used for wiping the septum and, therefore, the ports.
	Regarding claim 8, teachings of Branderburger, Hansen, and Weiler are described above and Branderburger further discloses the connecting piece of the lower part has substantially a ship shape (see para. 31).
Regarding claims 9 and 25, teachings of Branderburger, Hansen, and Weiler are described above but these references do not specifically disclose after the cap has been broken off, the septum has an accessible diameter of more than 10 mm or more than 12 mm. 
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Just as in this case, the only difference between the prior art of Branderburger, Hansen, and Barton and claim 9 was a recitation of a relative dimension of the claimed device, the accessible diameter of more than 10mm or 12mm and the connector of the prior art would not perform differently than that of the claimed invention – acting as a connector with access to the contents of a bag via a septum (see Branderburger, Figs. 1, 7). Consequently, the claimed connector in claim 9 is not patentably distinct from that disclosed by Branderburger, Hansen, and Barton. 
Regarding claim 10, teachings of Branderburger, Hansen, and Weiler are described above and Branderburger further discloses the septum comprises a form fit element 11 that goes to the bottom of the septum, which is fixed between the upper part and the lower part of the connector (see Fig. 1, para. 14).
Regarding claim 11, teachings Branderburger, Hansen, and Weiler are described above but the references as disclosed above do not specifically teach an underside of the septum has tubular guides arranged beneath the ports. 
Hansen discloses an understand of the septum has tubular guides arranged beneath the ports (see Fig. 4, arcs at 15, 16, and 17 at bottom of the septum) and due to the arc, merges flush into an underside of an annular portion of the septum in reference to the outer edge of the septum. It would have been obvious to a person having ordinary skill before the effective filing date of the claimed invention to have tubular guides as disclosed by Hansen, in arc form and merging flush, arranged beneath the ports in order to help direct the needle/spike into the bag as well as in order to help make it easier to push the needle/spike through the septum due to the thinness of material.
Regarding claim 12, teachings of Branderburger, Hansen, and Weiler are described above and as Branderburger further discloses the bottom of the septum positioned lower than the form fit element (see Fig. 1) and the tubular guides going to the bottom of the septum (see rejection of claim 11 above), then part of the underside of the tubular guides would be lower than an underside of the form-fit element.
Regarding claim 13, teachings of Branderburger, Hansen, and Weiler are described above and as described above, discloses an underside of the tubular guides merges flush into an underside of an annular portion of the septum lying internally in relation to the outer edge of the septum (see rejection of claim 11 above) and as such, would result in lying internally in relation to the form fit element (see Branderburger, Fig.1  and rejection of claim 10 above). 
Regarding claim 14, teachings of Branderburger, Hansen, and Weiler are described above and Branderburger further discloses a medical package with a container 22 configured as an infusion bag (see para. 36), comprising the connector (see Fig. 7, para. 36).
Regarding claim 22, teachings of Branderburger, Hansen, and Weiler are described above and Branderburger further discloses wherein the cap forms a top portion of the upper part (see Fig. 1). 
Regarding claim 23, teachings of Branderburger, Hansen, and Weiler are described above and Branderburger further discloses wherein the cap is a tamper-evident seal (see para. 15). 
Regarding claim 24, teachings of Branderburger, Hansen, and Weiler are described above and Branderburger further discloses the cap is configured to be broken off from the upper part (see para. 15). 
Claims 3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Branderburger, Hansen, and Weiler as applied to claim 1 above, and further in view of Domkowski et al. (US 2006/0282061).
Regarding claim 3, teachings of Branderburger, Hansen, and Weiler are described above but these references do not specifically teach the top side of the septum protrudes above an adjoining predetermined breaking line for the cap. 
Domkowski discloses a connector with a septum 72 and a cover with a breaking line for a cap above the septum, wherein the top side of the septum protrudes above and adjoining predetermined breaking line for the cap (see Fig. 13, labeled below). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the top side of the septum protrudes above an adjoining predetermined breaking line for the cap, as disclosed by Domkowski, in order to have easier access to the septum in order to have more control and view in placing the needle into the desired port.

    PNG
    media_image1.png
    311
    448
    media_image1.png
    Greyscale

Regarding claim 21, teachings of Branderburger, Hansen, and Weiler are described above but these references do not specifically disclose the top side of the septum is substantially flush with an adjoining predetermined breaking line for the cap. 
Domkowski discloses a connector with a septum 72 and a cover with a breaking line for a cap 44and a septum, wherein the top side of the septum is substantially flush with an adjoining predetermined breaking line for the cap (see Fig. 18, labeled below). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the top side of the septum substantially flush with an adjoining predetermined breaking line for the cap, as disclosed by Domkowski, in order to have easier access to the septum in order to have more control and view in placing the needle into the desired port.



    PNG
    media_image2.png
    345
    445
    media_image2.png
    Greyscale

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Branderburger, Hansen, and Weiler as applied to claim 1 above, and further in view of Prouty et al. (US 4,207,988).
Regarding claim 4, teachings of Branderburger, Hansen, and Weiler are described above and while Branderburger discloses a gap present between the cap and the septum, these references do not disclose this gap heremetically sealed off by the cap and made available in a sterile state.
Prouty discloses a gap between a cap and an inner closure, wherein the gap is hermetically sealed off by the cap and is made available in a sterile state (see col. 2, ll. 48-52) to maintain sterility of the inner closure prior to use. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the gap be hermetically sealed off by the cap and made available in a sterile state, as disclosed by Prouty, in order to maintain sterility of the septum prior to use. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Branderburger, Hansen, and Weiler as applied to claim 1 above, and further in view of Larson (US 2014/0170594).
Regarding claim 6, teachings of Branderburger, Hansen, and Weiler are described above and while Branderburger discloses a port being at least partially slit (see para. 38, pre slit membrane of the port) though these references do not disclose all ports being partially slit or rings extending at least partially about the ports. 
It would have been obvious to a person having ordinary skill in the art to have each port at least partially slit, as Branderburger discloses having a port being at least partially slit and this would help in making it easier push the needle or spike through the septum. 
Larson discloses a ring at least partially extending about a port in order to help with placement of the needle (see para. 31). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a ring at least partially extending about each port in order to help with placement of the needle/spike, as disclosed by Larson. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Branderburger, Hansen, and Weiler as applied to claim 1 above, and further in view of Bindokas et al. (US 6,162,206).
Regarding claim 7, teachings of Branderburger, Hansen, and Weiler are described above but these references do not specifically disclose a cross section of the passage in the lower part of the connector tapers at least partially from the septum in the direction of the connecting piece.
Bindokas discloses a connector 200 with a cross section of a passage 211 that tapers at least partially from the septum 204 in the direction away from the septum (see Fig. 7). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the connector have the passage taper at least partially from the septum in a direction away from the septum, as disclosed by Bindokas, in order to more directly guide the needle through the passage and to have less opening between the bag and the septum. Consequently, as the taper is away from the septum it would be in the direction of the connecting piece as well as on the lower part of the connector. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781